Citation Nr: 1538330	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from April 3, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for the period from January 29, 2007, to May 10, 2010.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously remanded by the Board in August 2010, December 2011, and July 2014.  The July 2014 Board decision denied an evaluation in excess of 30 percent for PTSD prior to April 3, 2007.  As such, that portion of the appeal is no longer before the Board.  A rating decision in January 2011 granted a TDIU, effective May 10, 2010.  

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In July 2014, after the Board issued its remand and prior to the case being transferred back to the Board, VA received from the Veteran a report of an independent psychological examination conducted in June 2014 by P. Shepard, Psy.D., HSPP, with waiver of RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that the appeal must be remanded for further development and adjudicative actions before the Board can make a decision on the merits.

The Board finds that a September 2014 VA addendum opinion obtained pursuant to the Board's July 2014 Remand is inadequate and does not complete the Board's July 2014 Remand directives.  Specifically, the July 2014 Remand directed, "the examiner's report should reflect that review of the file occurred."  The examiner indicated that she reviewed the records available in Virtual VA and the Veterans Benefits Management System (VBMS) as well as the June 2013 VA examination report on that date.  However, the examiner also indicated, "C-file was reviewed on June 7, 2013 at the time of the evaluation."  Thus, the examiner has indicated that she did not review the claims file again in preparing the addendum opinion.  Accordingly, the September 2014 addendum opinion does not reflect that a full review of the file occurred, as required by the July 2014 Remand.

In addition, the July 2014 Remand directed that the examiner address the Veteran's assertions that he was forced to leave his most recent job due to conflict with his employer and that he has not worked since that time.  The Remand further directed that, in opining as to the effect of the Veteran's PTSD on his social functioning, the examiner was to consider a June 2008 employment separation agreement, and to consider a September 2011 letter from the Veteran's friend relating to an altercation with the Veteran.  In the addendum opinion, the examiner briefly mentioned the Veteran's work history, but did not discuss the Veteran's assertions as to the circumstances under which he left his last job.  Furthermore, in opining that the Veteran's PTSD at least as likely as not does not affect his social functioning, the examiner did not discuss the June 2008 employment separation agreement or the September 2011 letter from the Veteran's friend.  Accordingly, the September 2014 addendum opinion does not reflect consideration of the Veteran's assertions or of the June 2008 employment separation agreement and September 2011 letter, as required by the July 2014 Board Remand.

Finally, although the examiner indicated that she reviewed VBMS in preparation for the addendum opinion, the opinion does not reflect consideration of the June 2014 independent psychological examination, which is found in the VBMS record.  The independent psychological examination report includes additional descriptions of the Veteran's reported PTSD symptoms, including anxious and edgy mood, feelings of impending attack, difficulty functioning outside the home, reexperiencing of in-service stressors, and physical reactions to reminders of in-service stressors.  In the September 2014 VA addendum opinion, the VA examiner lists a PTSD symptom only of obsessional rituals of checking the doors.  There is no mention of the symptoms the Veteran reported at the June 2014 independent psychological examination.  As such, the addendum opinion does not reflect full consideration of the Veteran's reported symptomatology, and is inadequate for decision making purposes.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative).

Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, when VA undertakes to provide a veteran with a VA examination or VA opinion, it must ensure that the examination or opinion is adequate for decision making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the September 2014 VA addendum opinion does not complete the Board's July 2014 Remand directives and is inadequate for decision making purposes.  Therefore, another VA addendum opinion is necessary as to the nature and severity of the Veteran's PTSD and as to the likely effect that the Veteran's PTSD has on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to the VA examiner who conducted the June 2013 VA examination and provided the September 2014 VA addendum opinion, or another similarly qualified VA examiner.  The VA examiner is asked to opine as to the effect of the Veteran's PTSD on his occupational and social functioning.  The entire record must be made available to the examiner, and the examiner's report should reflect consideration of the entire record, specifically to include the June 2014 independent psychological examination from P. Shepard, Psy.D., HSPP.

In discussing occupational functioning, the examiner must address the Veteran's assertions that he was forced to leave his most recent job due to conflict with his employer, and that he has not worked since that time.

In discussing social functioning, the examiner must address the June 2008 employment separation agreement and the September 2011 letter from the Veteran's friend noting an altercation with the Veteran.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's PTSD precluded him from securing or following a substantially gainful occupation consistent with his educational and occupational history at any time during the period from January 29, 2007 to May 10, 2010.  The opinion must reflect full consideration of the record, specifically to include the evidence pertaining to the Veteran's work history and the July 2014 independent psychological examination.

If the information requested cannot be provided without a new VA psychiatric examination, then the Veteran should be provided a new examination.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, specifically to include the July 2014 independent psychological examination, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




